            Case: 3:19-cv-00705-slc Document #: 61 Filed: 09/07/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


MALCOLM KING,
                                                                        OPINION AND ORDER
                                Plaintiff/Creditor,
        v.                                                                     19-cv-705-slc
LINK WILD SAFARIS, LLC,
                                Defendant/Debtor
and
NATIONAL BANK OF COMMERCE,
                                Garnishee.

_____________________________________________________________________________________

        This lawsuit arises out of a contract between plaintiff Malcolm King and defendant Link

Wild Safaris, LLC (LWS) for the hunting of North Baja Desert Bighorn Sheep. After the court

granted King’s motion for partial summary judgment, dkt. 34, and the parties’ stipulated

judgment, dkt. 46, King filed an application for a writ of garnishment against LWS and its bank,

the National Bank of Commerce, to collect a portion of the civil judgment, dkt. 48.1 The court

granted King’s request on May 27, 2021, dkt. 49, and the bank filed its answer on June 7, 2021,

stating that it was retaining $22,434.36 from LWS’s account pending resolution of the

garnishment action, dkt. 53. LWS then filed its own an answer, asserting that the funds being

held by the bank belong to a third party and are exempt from garnishment. Dkt. 54. Before

setting a hearing on the matter, I directed LWS to present legal authority and admissible

evidence in support of its defense and gave King an opportunity to respond. The parties’

submissions are now before the court. See dkts. 57, 60.




        1
         I have revised the caption to reflect the garnishment action and the addition of the bank as the
garnishee.
        Case: 3:19-cv-00705-slc Document #: 61 Filed: 09/07/21 Page 2 of 4




       The parties have not argued that a hearing is necessary, and after reviewing the parties’

briefs, I see no need for one. For the reasons explained below, I conclude that LWS has failed

to show that the funds being retained by National Bank of Commerce are exempt from

garnishment and will direct the bank to release the funds to King. Further, I will grant King’s

request to seek taxable costs pursuant to Wis. Stat. § 812.22 in an amount to be determined by

the court after hearing from the parties.




                                            OPINION

       In contesting the garnishment action filed by King, LWS argues that the $22,434.36

withheld from its bank account belongs to a hunting outfitter with no connection to the

underlying case. LWS has submitted declarations from Jay Link, the owner of LWS, and his

executive assistant, Lydia Olson-Cook. Link avers that in April 2021, a hunter named Tom Byrd

“paid LWS $23,500 as a deposit to be paid to a hunting outfitter called Club Ibex for a big game

hunt in Kyrgyzstan from October 16-26, 2021.” Dkt. 58 at ¶ 2. Attached to Olson-Link’s

declaration are copies of Byrd’s check dated April 28, 2021, a May 26, 2021 invoice from Club

Ibex to LWS for three different hunts in Kyrgystan (each totaling $36,900 with an outstanding

amount due of $62,600), and Byrd’s amended contract with LWS for the October 2021 hunt

(including meals, lodging, trophy fees, professional hunter service, and infield travel). Dkt. 59,

exhs. 1-3. Byrd’s contract details a payment plan showing that he made two separate payments

of $6,700 in 2019 and 2020 and that $23,500 was due to LWS with the signed amended

contract on April 27, 2021. Dkt. 59-1.




                                                2
        Case: 3:19-cv-00705-slc Document #: 61 Filed: 09/07/21 Page 3 of 4




       Link avers that LWS deposited Byrd’s check in its account with National Bank of

Commerce on May 5, 2021 until the funds were due to be paid to Club Ibex. Dkt. 58 at ¶ 4.

He also avers that all but a small portion of those funds were in LWS’s account at national Bank

of Commerce on June 3, 2021 when the bank received the garnishment summons and

complaint. Id. at ¶ 5. Link admits that LWS had used a little over $1,000 of the funds for other

business expenses, but retained the bulk of the funds ($22,434.36) in its account for payment

to Club Ibex. Id.

       As King points out, LWS does not claim a specific exemption regarding the funds

withheld from its bank account. See Wis. Stat. § 815.18(6) (“[A] debtor shall affirmatively claim

an exemption or select specific property in which to claim an exemption.”). The only legal

authority that LWS cites in support of its general exemption defense is Wis. Stat. § 812.01(1),

which provides that “[a]ny creditor may proceed against any person who is indebted to or has

any property in his or her possession or under his or her control belonging to such creditor’s

debtor.” This proposition is correct as far as it goes, but it doesn’t shed any light on whether

debtor’s funds allegedly owed to third party are exempt from garnishment.

       Here, the contract submitted by LWS shows that Byrd owed LWS $23,500 for LWS’s

services associated with the October 2021 hunt. The contract identifies Club Ibex as the

outfitter but makes no mention of any deposit to be paid to that company by any specific date.

Although Club Ibex later billed LWS for three different hunts, including Byrd’s, that document

is insufficient to establish that the $23,500 Byrd paid LWS on April 28, 2021 “belonged” to

Club Ibex. The Club Ibex invoice does not indicate what amount if any was still owed

specifically for Byrd’s hunt. See dkt. 59-1. The check Byrd wrote to LWS was deposited in a



                                               3
        Case: 3:19-cv-00705-slc Document #: 61 Filed: 09/07/21 Page 4 of 4




bank account in LWS’s sole control and could be used for any purpose, as evidenced by the fact

that LWS used about $1,000 to pay other business expenses unrelated to Byrd’s hunt.

Presumably, LWS would have to come up with the additional $1,000 from other sources to

cover what it says it owed to Club Ibex. LWS has failed to show that the $22,434.36 being held

by the bank belongs to anyone other than LWS.

       Accordingly, I will grant King’s request that the court order National Bank of Commerce

to release the $22,434.36 retained from LWS’s account to King. I also agree with King that he

is entitled to taxable costs as the prevailing party in the garnishment action and will allow him

to file a bill of costs. See Wis. Stat. § 812.22; Barrows v. Petrie & Stocking, S.C., 2008 WL

3540405, at *7 (W.D. Wis. Aug. 13, 2008) (§ 812.22 allows prevailing creditors to seeks costs

in contested garnishment actions).




                                            ORDER

       IT IS ORDERED that

           1. Garnishee National Bank of Commerce shall disburse to
              plaintiff/creditor Malcolm King the $22,434.36 it is retaining from
              defendant/debtor Link Wild Safaris, LLC’s account.

           2. Plaintiff’s request for costs pursuant to Wis. Stat. § 812.22 is
              GRANTED in an amount to be determined by the court. Plaintiff
              shall file his bill of costs not later than September 17, 2021 .

       Entered this 6th day of September, 2021.

                                            BY THE COURT:
                                            /s/
                                            _______________________
                                            STEPHEN L. CROCKER
                                            Magistrate Judge


                                               4
